Opinion by
Orlady, J.,
The court below entered a nonsuit, and for the reasons given by the trial judge in an opinion filed overruling a motion to lift it, we decline to reverse the judgment.
Independent of the question of the plaintiff’s right to maintain the action — Sauerbier’s Est., 202 Pa. 187; Dunshee v. Dunshee, 234 Pa. 550; Whitney v. Backus, 149 Pa. 29, — there was not sufficient clear and specific proof adduced to fix any liability on this defendant for the trespass. There was no evidence that he did personally commit any. trespass, nor that he employed or directed any other person to do so.
The act of March 29, 1824, P. L. 152, imposing a penalty of treble damages upon anyone cutting and converting to his own use, timber growing upon the land of another without the owner’s consent, was intended only to prevent the willful and careless cutting of another’s timber. Kramer v. Goodlander, 98 Pa. 353; Humphrey v. Cooper, 183 Pa. 432: The relation on the part of the person who did cut the trees to this defendant was not shown, and so far as this record shows, what was done by this trespasser-was of his own volition.
The judgment is affirmed.